Citation Nr: 1044968	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a lung 
disability, to include chronic obstructive pulmonary disease 
(COPD) and emphysema.  

2.  Entitlement to service connection for a vascular disorder, to 
include as secondary to service-connected diabetes mellitus type 
II.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to service-
connected diabetes mellitus type II.

4.  Entitlement to service connection for rheumatoid arthritis of 
various joints.

5.  Entitlement to service connection for osteoarthritis of 
various joints.   

6.  Entitlement to service connection for bilateral calcaneal 
spurs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to September 
1962 and from October 1962 to June 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
appeal was subsequently transferred to the RO in Chicago, 
Illinois.  During an April 2009 informal conference report, the 
Veteran clarified that he was appealing all issues on the April 
2007 statement of the case (SOC).  

In a February 2006 statement, the Veteran claimed vision, 
hypertension, CAD, neuropathy, peripheral vascular disease, and 
podiatry, to include as secondary to diabetes mellitus.  It does 
not appear that the RO has addressed these claims. Accordingly, 
these issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a lung 
disability, vascular disorder, peripheral neuropathy of the lower 
extremities, rheumatoid arthritis, osteoarthritis, and bilateral 
calcaneal spurs are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1990, the RO denied the claim for service 
connection for lung disease finding his lung disease was not 
attributable to an incident of his military service.  The Veteran 
was notified of that decision, but did not initiate an appeal.

2.  Evidence received since February 1990 relates to an 
unestablished fact necessary to substantiate the claim (nexus), 
and raises a reasonable possibility of substantiating the claim 
for service connection for a lung disability. 


CONCLUSIONS OF LAW

1.  The February 1990 RO rating decision that denied service 
connection for lung disease is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2010).

2.  New and material evidence has been received, and the claim 
for service connection for a lung disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to permit 
review of the petition to reopen for entitlement to service 
connection for a lung disability, which is remanded for further 
development by the RO as discussed below.  As the determination 
below represents a grant of the petition to reopen, a detailed 
discussion of the impact of the VCAA on this appeal is not 
necessary.  In view of the outcome, any deficiencies in such 
notice or assistance have not prejudiced the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 
1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence (Lung Disability)

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  See also 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A February 1990 RO decision denied service connection for lung 
disease.  The Veteran was noted to have been treated for acute 
pleurisy of the left lung during service.  His post-service 
diagnosis of obstructive lung disease was not demonstrated to be 
specifically related to asbestos exposure and was first noted 
well after his separation from service.  The Veteran was notified 
of the denial in March 1990.  Because the Veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In February 2004, the Veteran sought to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final February 1990 rating decision.  After reviewing 
the record, the Board finds that the additional evidence received 
since the final rating decision is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent 
to the February 1990 decision includes, but is not limited to, a 
July 2000 VA finding of right pleural effusion and a February 
2006 VA finding of asbestosis from pleural thickening.  

As noted, the Veteran's claim was previously denied, in part, 
because his post-service diagnosis was not demonstrated to be 
specifically related to asbestos exposure.  There is now evidence 
that the Veteran has a lung-related finding (asbestosis) that 
might be related to asbestos exposure.  Obviously, this evidence 
is new in that it was not previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate his claim.  Further, as its credibility is presumed 
for purposes of reopening the claim, this evidence raises a 
reasonable possibility of substantiating the claim.  Justus, 3 
Vet. App. at 513.  For these reasons, the Board finds that the 
additional evidence received since February 1990 warrants a 
reopening of the Veteran's claim of service connection for a lung 
disability, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a lung disability, to 
include COPD and emphysema, is reopened and to that extent the 
appeal is granted.  


REMAND

As a preliminary matter, the Board notes that clarification is 
needed to adequately address the Veteran's claims.  In this 
regard, in his February 2004 claim, the Veteran sought service 
connection for many disorders.  In particular, he sought service 
connection for vascular problems; arthritis; lung damage and 
mentioned removing asbestos siding; osteoarthritis; rheumatoid 
arthritis and specifically mentioned bilateral knees, right 
shoulder, and right ankle; peripheral neuropathy of the lower 
extremities; and calcaneal spurs.  He also mentioned asbestos, 
radiation, and herbicide exposure.

The Veteran was asked to identify what disability he was claiming 
was related to radiation exposure in an August 2004 letter.  The 
Board observes that the Veteran discussed radiation exposure in a 
September 2004 statement.  In a November 2004 report of contact, 
the Veteran was reported to have stated he was not sure what 
disabilities he was claiming were related to radiation exposure.  
However, he claimed arthritis, stomach condition, and heart 
condition.  In his May 2007 substantive appeal, he added that he 
believed exposure to radiation contributed to his vascular 
problems.  

It appears that in the August 2005 rating decision, the RO 
considered the issues of osteoarthritis and vascular problems as 
related to herbicide exposure.  In his May 2007 substantive 
appeal, the Veteran added that he believed exposure to herbicides 
contributed to his vascular problems.  

As will be discussed below under the relevant issues, the Board 
observes that the Veteran has not been provided sufficient notice 
for several of his disabilities on appeal.  Further, a matter 
that potentially pertains to all matters on appeal, it is unclear 
whether all of the treatment records the Veteran has identified 
have been associated with the claims file.  In February 2004, the 
Veteran indicated that he was submitting medical evidence from 
the North Chicago VAMC.  He also submitted records from a federal 
medical facility, Great Lakes Naval Hospital and the private 
medical facility, U.I.H.  In a September 2004 statement, the 
Veteran indicated that all available evidence has been submitted 
accept approximately seven paper volumes of medical records 
located at the North Chicago VAMC.  The Veteran stated that he 
understood that these records can be obtained by VA.  Although VA 
records date from 1993 to February 2004 and from February 2005 to 
April 2007, VA records as voluminous as the Veteran described 
have not been associated with the claims file.  Additionally, it 
appears that the Veteran has submitted the majority of the 
records himself.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, as it 
appears that not all of the Veteran's VA records have been 
associated with the claims file, they should be obtained on 
remand.  38 C.F.R. § 3.159(c)(2).

It also appears that the Veteran has received medical treatment 
at the Great Lakes Naval Hospital since he first identified 
receiving treatment there in 1986.  Although the Veteran has 
submitted records dated from 1986 to 1998, it appears that he 
still sought treatment from that facility after 1998.  As these 
are federal records, the Board finds that they should be obtained 
on remand.  38 C.F.R. § 3.159(c)(2).

The Board will now discuss the additional development that needs 
to be undertaken specific to each issue on appeal.  


1.  Entitlement to service connection for a lung disability, to 
include COPD and emphysema.  

In February 2004 and July 2005 statements, as well as his May 
2007 substantive appeal, the Veteran described his exposure to 
asbestos.  In particular, he indicated that he was exposed to 
asbestos aboard the USS Mann where he removed legging from pipes, 
used cleaning solvents, painted, and inhaled the fumes from 
welding.  He also reported that he removed asbestos siding from 
the Great Lakes Naval Base which would have records of such.  The 
Veteran also reported removing tile that contained asbestos in 
Okinawa and Guam.  

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, 
an opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze a veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
M21-1MR contains guidelines for the development of asbestos 
exposure cases.  In particular, paragraph (h) provides that VA 
must determine whether service records demonstrate evidence of 
asbestos exposure during service; whether there is pre-service 
and/or post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information pertinent to the 
veteran.

The Board observes that in the August 2005 decision, the RO 
conceded that the Veteran was probably exposed to asbestos 
because his rate in the Navy was builder.  However, it does not 
appear that the RO attempted to obtain records from the Great 
Lakes Naval Base or the Veteran's service personnel records which 
might detail where he served and whether he was exposed to 
asbestos.  Accordingly, a remand is necessary to obtain these 
records.   

The Board observes that the Veteran has current diagnoses of 
COPD, emphysema, right pleural effusion, and asbestosis from 
pleural thickening.  The Board observes that paragraph (b) 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis, the most commonly occurring of which is interstitial 
pulmonary fibrosis or asbestosis, pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  See M21-
1MR.

In March 2005, the Veteran underwent a VA pulmonary examination 
wherein it was determined that the in-service diagnosis of 
pleurisy was not related to his current diagnosis of mild 
emphysema.  Although exposure to asbestos was mentioned, the 
examiner did not opine as to the relationship between in-service 
asbestos exposure and the Veteran's current lung disabilities.  

The Board concludes that after additional information detailing 
the Veteran's asbestos exposure has been obtained, another VA 
examination is necessary to ascertain the relationship, if any, 
between any in-service asbestos exposure and the Veteran's 
current lung disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); 38 C.F.R. § 3.159(c)(4).  

2.  Entitlement to service connection for a vascular disorder, to 
include as secondary to service-connected diabetes mellitus type 
II.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to service-
connected diabetes mellitus type II.

A January 2006 deferred rating decision noted that the Veteran 
filed a claim for service connection for diabetes mellitus type 
II in December 2005.  The decision asked to take any appropriate 
action on the claim as well as any conditions that might be 
related to diabetes, to include coronary artery disease (CAD), 
nephropathy, vascular problems, and peripheral neuropathy, which 
had been denied.  In January 2006, the Veteran was provided with 
a notice letter identifying the information and evidence 
necessary to substantiate claims as secondary to diabetes 
mellitus.  In a February 2006 statement, the Veteran claimed 
vision, hypertension, CAD, neuropathy, peripheral vascular 
disease, and podiatry.  In a September 2006 rating decision, 
service connection for diabetes mellitus type II was granted as 
the result of exposure to herbicides.  However, it does not 
appear that the claims for vascular problems and peripheral 
neuropathy have been considered on a secondary basis to the now 
service-connected diabetes mellitus type II, nor have any of the 
other disabilities the Veteran claimed in the February 2006 
statement.  

The Board concludes that the RO should address both claims on a 
secondary basis.  As the Veteran has diagnoses of peripheral 
vascular disease and atheroocclusive disease, a VA examination 
should be scheduled to ascertain whether any current vascular or 
neuropathy disability is secondary to service-connected diabetes 
mellitus.  

Additionally, in light of the Veteran's contention made in his 
May 2007 substantive appeal that his vascular problems are 
related to exposure to radiation and herbicides, the Board 
concludes that the Veteran should be provided with notice that 
describes the information and evidence necessary to substantive 
his claim on these bases.  The Veteran should also be provided a 
notice letter that describes the information and evidence 
necessary to substantiate the claim for bilateral peripheral 
neuropathy as related to herbicide exposure.  

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for osteoarthritis.   

In an April 2005 rating decision, the RO denied service 
connection for rheumatoid arthritis of the knees, elbows, hands, 
wrists, right shoulder, and right ankle.  In an August 2005 
rating decision, the RO denied service connection for 
osteoarthritis as the result of exposure to herbicides.  In 
October 2005, the Veteran disagreed with the denial of 
osteoarthritis.  However, in the April 2007 SOC, although the 
issue was characterized as entitlement to service connection for 
osteoarthritis, the RO discussed both the medical evidence 
indicating osteoarthritis and rheumatoid arthritis.  Further, the 
Board observes that although the Veteran might have filed two 
separate claims for service connection, one for osteoarthritis 
and one for rheumatoid arthritis, the Board is cognizant of the 
Court's holding that when a claimant files a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Additionally, the Board observes that the Veteran has 
post-service diagnoses of both osteoarthritis and rheumatoid 
arthritis.  Accordingly, because the RO mentioned both 
disabilities in the April 2007 SOC and because the Veteran is not 
considered competent to diagnosis his symptomatology, the Board 
will consider both claims but characterize them as two separate 
issues.  

The Board does observe that the Veteran was denied service 
connection for a bilateral knee condition and right shoulder 
bursitis with early degenerative joint disease in a February 1990 
rating decision.  In that decision, the RO noted that there was 
no objective evidence of a knee disability and that the right 
shoulder early degenerative joint disease was noted many years 
after the Veteran's separation from service.  Although there is a 
final denial with regard to the claim for right shoulder early 
degenerative joint disease and a bilateral knee condition, the 
Board concludes that because the Veteran is contending that he 
has osteoarthritis and rheumatoid arthritis of multiple joints, 
the Board will characterize the claims as two issues more broadly 
encompassing multiple joints.  As the claims will be considered 
de novo no prejudice will result to the Veteran in categorizing 
the issues in this manner. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran 
has been provided with proper notice with 
regard to his claimed disabilities on appeal.  
In particular, the Veteran should be provided 
with notice on how to substantiate his claims 
for a vascular disorder on the basis of 
herbicide and radiation exposure; for 
peripheral neuropathy of the lower 
extremities on the basis of herbicide 
exposure; for rheumatoid arthritis on the 
basis of herbicide exposure; and for 
osteoarthritis on the basis of herbicide 
exposure.   

2.  Contact NPRC or any other relevant agency 
to obtain the Veteran's service personnel 
records, especially those that might address 
exposure to asbestos and radiation.  

3.  Obtain all VA records dated from 1993 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

4.  Ask the Veteran to complete a release 
form authorizing VA to request his treatment 
records from the Great Lakes Naval Hospital 
and any other medical institute containing 
medical records relevant to his claims.   
After securing any necessary release, obtain 
all records identified, to include from the 
Great Lakes Naval Hospital dated from 1986 to 
the present.  It should be specified that 
actual treatment records, as opposed to 
summaries, are needed, to include any records 
pertinent to the Veteran's claimed exposure 
to asbestos when removing siding.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

5.  After the above development has been 
undertaken and the information pertaining to 
the Veteran's exposure to asbestos has been 
obtained, schedule the Veteran for a VA 
examination to evaluate his claim for service 
connection for a lung disability, to include 
COPD and emphysema.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
and VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a lung disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current lung disability is causally or 
etiologically related to his exposure to 
asbestos in military service as opposed to its 
being more likely due to some other factor or 
factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  After the above development has been 
undertaken, schedule the Veteran for a VA 
examination to evaluate his claims for a 
vascular disorder and peripheral neuropathy 
of the lower extremities, to include as 
secondary to service-connected diabetes 
mellitus type II.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private treatment 
reports, and VA treatment reports, the 
examiner should opine as to the relationship, 
if any, between the Veteran's service-
connected diabetes mellitus and his claims for 
a vascular disorder and/or peripheral 
neuropathy of the lower extremities.  To the 
extent possible, (likely, unlikely, at least 
as likely as not) the examiner should opine 
whether a vascular disorder and/or peripheral 
neuropathy of the lower extremities was either 
(a) proximately caused by or (b) proximately 
aggravated beyond the natural progression of 
the disease(s) by his service-connected 
diabetes mellitus type II.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

8.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


